Response to Arguments
	Applicant's arguments filed 06/13/2022 have been fully considered but they are not persuasive.
Applicant argues that Park fail to disclose the limitations “the plurality of first driving components being arranged at a first interval, the plurality of second driving components being arranged at a second interval, the first interval at which any adjacent two of the plurality of first driving components are arranged being greater than the second interval at which any adjacent two of the plurality of second driving components are arranged” of claim 1.

    PNG
    media_image1.png
    704
    778
    media_image1.png
    Greyscale

The examiner respectfully disagrees with applicant’s arguments. Take Park’s Fig. 7B as an example, which is reproduced above for reference. Park discloses a display panel comprising a fingerprint recognition area A1 and a peripheral area A2 adjacent to fingerprint recognition area A1. The fingerprint recognition area A1 comprising a plurality of pixels PX1, each pixel PX1 having a transistor T2 as shown in Fig. 4, and the peripheral area A2 comprising a plurality of pixels PX2, each pixel PX2 having a transistor T2 as shown in Fig. 4. In the fingerprint recognition area A1, the pixels PX1 and the corresponding transistors T2 has an interval D1. In the peripheral area A2, the pixels PX2 and the corresponding transistors T2 has an interval D2. Since pixels PX1 and PX2 have identical pixel circuits, Park’s Fig. 7B discloses D1=2D2.

Take Park’s Fig. 7A as another example, Park discloses pixel arrangement as shown in Fig. 7A. According to [0116] and Figs. 4 and 7A, one skilled in the art would understand the pixel circuit arrangement corresponding to Fig. 7A is shown below

    PNG
    media_image2.png
    1342
    1958
    media_image2.png
    Greyscale

which is obtained from the pixel circuit arrangement below

    PNG
    media_image3.png
    1342
    1958
    media_image3.png
    Greyscale

Therefore, Park’s Fig. 7A also teaches the driving circuits of pixels PX1 has an interval larger than an interval of the driving circuits of pixels PX2.

/YUZHEN SHEN/Primary Examiner, Art Unit 2691